Citation Nr: 1702867	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-05 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, evaluated as 10 percent disabling prior to January 11, 2016, and as 50 percent disabling from January 11, 2016.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, bilateral great toes.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella and patellar tendonitis, right knee.

4.  Entitlement to a rating in excess of 10 percent of chondromalacia patella and patellar tendonitis, left knee, with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1979.

These issues come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified regarding the matter of the timeliness of his appeal before a Veterans Law Judge at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file.  However, the testimony at the March 2013 hearing dealt only with the timeliness of his appeal; the merits of the claims addressed in the January  2011 statement of the case were not discussed.

The Board also notes that in May 2016 the Veteran submitted a VA Form 3288, Request for and Consent to Release of Information from Individual's Records.  However, the Veteran indicated that he wanted his records released to the Sullivan Law Office, P.C., in Lawton, Oklahoma.  Throughout this appeal, the Veteran has been represented by Disabled American Veterans, and this organization submitted a statement in support of the Veteran's pending claims as recently as March 2016.  Significantly, there is no indication that the Veteran filed a VA Form 21-22a, Appointment of Individual As Claimant's Representative, to change his representation from Disabled American Veterans to the Sullivan Law Office.  Thus, as noted in the above caption, it follows that Disabled American Veterans remains the accredited representative of record at this time.  The Records Management Center responded to the Veteran's request in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his service-connected bilateral pes planus, bilateral knee, and bilateral great toe disabilities.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

In a May 2015 decision (issued under a different docket number), the Board essentially found that the Veteran had filed a timely substantive appeal as to the September 2008 rating decision, as to the issues addressed in the January 2011 statement of the case.  On his March 2011 VA Form 9, which the Board found was timely filed based on the doctrine of equitable tolling, the Veteran requested a Travel Board hearing at the local RO before a Veterans Law Judge.  A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2016).  Accordingly, the Board remanded the appeal to afford the Veteran a hearing on the merits of his appeal in accordance with his request.

However, a review of the claims file does not show that the Veteran was ever provided with a Board hearing with respect to the merits of the issues on appeal, nor does it suggest that he ever withdrew his request for a Board hearing.  To the contrary, in correspondence dated in October 2015, the Veteran indicated that he had never been scheduled for a Board hearing and inquired as to the status of his appeal.  A February 2016 supplemental statement of the case made no mention of a Board hearing.  A new VA Form 8, Certification of Appeal, executed in April 2016 acknowledged that a hearing was requested but that a hearing transcript was not associated with the claims file.  The VA Form 8 indicated that the requested hearing was not held because, "Vet requested a BVA travel board hearing."

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  On remand, the Veteran should be scheduled for a Travel Board hearing at the local RO before a Veterans Law Judge, as directed previously in the Board's May 2015 remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the local RO before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




